DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the RCE filed 11/23/2021. 

Claims 1, 2, 5-8, 11, 12, 15-18, and 20-22 are currently pending.   Claims 1, 11, and 20 are independent Claims. 


Request Continuation for Examination


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.



Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jodie J. Spade (Reg. No. 70,079) on 02/07/2022.

In the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application:
1. 	(Currently Amended) A method, comprising: 
accepting, at an input surface, ink input comprising a plurality of words; 
determining, using a processor, typeset for the ink input, wherein the determining comprises converting the ink input of the plurality of words into typeset of the plurality of words, wherein the ink input of the plurality of words and the typeset of the plurality of words are linked; 
providing, on a display, a default presentation of one of: the ink input and the typeset, wherein the other of the ink input and the typeset not provided in the default presentation is a non-dominant representation; 
receiving a selection input on at least a portion of the default presentation; and 
dynamically adjusted to incorporate the modification, wherein the combined display comprises a visual association identifying a link between the dominant representation and the non-dominant representation, wherein the combined display comprises at least one of a flashlight view and a side-by-side view,
wherein the providing a combined display comprises scaling the typeset,  
wherein the scaling proceeds dynamically in response to added ink input, and
wherein the combined display visually associates the ink input and the typeset dynamically.  

2. 	(Previously Presented) The method of claim 1, wherein the side-by-side view comprises a side-by-side display of the ink input and the typeset.  

3-4.	 (Cancelled)  

5. 	(Original)The method of claim 1, wherein the combined display comprises a first view and a second view; each of the first view and the second view comprising one of the ink input and the typeset.  

6. 	(Original) The method of claim 5, wherein the second view comprises a window.  

7. 	(Original) The method of claim 6, wherein the window is displayed responsive to user input.  

8.	 (Original) The method of claim 7, wherein the window is displayed in association with a cursor location.  

9-10. 	(Cancelled)  

11. 	(Currently Amended) A device, comprising: 
a display; 
an input surface; 
a processor operatively coupled to the display and the input surface; 
a memory device that stores instructions executed by the processor to: 
accept, at the input surface, ink input comprising a plurality of words; 
determine typeset for the ink input, wherein to determine comprises to convert the ink input of the plurality of words into typeset of the plurality of words, wherein the ink input of the plurality of words and the typeset of the plurality of words are linked; 

receive a selection input on at least a portion of the default presentation; and 
provide, based upon the selection input, a combined display of the ink input and the typeset, wherein the combined display comprises a simultaneous display of the portion and surrounding text of the default presentation and a corresponding portion and surrounding text of the non-dominant representation and wherein, responsive to receiving a user input modifying one of the typeset or the ink input in the combined display, the other of the typeset or the ink input in the combined display is dynamically adjusted to incorporate the modification, wherein the combined display comprises a visual association identifying a link  between the dominant representation and the non-dominant representation, wherein the combined display comprises at least one of: a flashlight view and a side-by-side view, 
wherein the instructions executed by the processor to provide a combined display comprise instructions to scale the typeset,
wherein the instructions executed by the processor to scale proceed dynamically in response to added ink input, and  
wherein the combined display visually associates the ink input and the typeset dynamically.  


 
13-14. 	(Cancelled)  

15. 	(Original) The device of claim 11, wherein the combined display comprises a first view and a second view; each of the first view and the second view comprising one of the ink input and the typeset.
  
16. 	(Original) The device of claim 15, wherein the second view comprises a window.  

17. 	(Original) The device of claim 16, wherein the window is displayed responsive to user input.  

18. 	(Original) The device of claim 17, wherein the window is displayed in association with a cursor location.  

19. 	(Cancelled)  

20. 	(Currently Amended) A product, comprising: a non-transitory storage device having code stored therewith, the code is executed by a processor and comprising: 

code that determines, using [[a]] the processor, typeset for the ink input, wherein the determining comprises converting the ink input of the plurality of words into typeset of the plurality of words, wherein the ink input of the plurality of words and the typeset of the plurality of words are linked; 
code that provides, on a display, a default presentation of one of: the ink input and the typeset, wherein the other of the ink input and the typeset not provided in the default presentation is a non-dominant representation; 
code that receives a selection input on at least a portion of the default presentation; and
code that provides, based upon the selection input, a combined display of the ink input and the typeset, wherein the combined display comprises a simultaneous display of the portion and surrounding text of  and  a corresponding portion and surrounding text of the non-dominant representation and wherein, responsive to receiving a user input modifying one of the typeset or the ink input in the combined display, the other of the typeset or the ink input in the combined display is dynamically adjusted to incorporate the modification, wherein the combined display comprises a visual association identifying a link between the dominant representation and the non-dominant representation, wherein the combined display comprises at least one of: a flashlight view and a side-by-side view, 
wherein the code executed by the processor to provide a combined display comprise instructions to scale the typeset,
wherein the code executed by the processor to scale proceed dynamically in response to added ink input, and  
wherein the combined display visually associates the ink input and the typeset dynamically.  

21. 	(Previously Presented) The method of claim 1, further comprising receiving editing input in the combined display on the non-dominant representation, wherein the editing input for the non- dominant display comprises a gesture of at least one of: a hovering position of a stylus, a touch input, or a cursor position.
  
22. 	(Previously Presented) The device of claim 11, wherein the instructions are further executable by the processor to receive editing input in the combined display on the non-dominant representation, wherein the editing input for the non-dominant display comprises a gesture of at least one of: a hovering position of a stylus, a touch input, or a cursor position.   

Reasons for Allowance

4.	Claims 1, 2, 5-8, 11, 12, 15-18, and 20-22 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 11, and 20. 

The features as recited in independent Claims 1, 11, and 20 “receiving a selection input on at least a portion of the default presentation; and providing, based upon the selection input, a combined display of the ink input and the typeset, wherein the combined display comprises a simultaneous display of the portion and surrounding text of the default presentation and a corresponding portion and surrounding text of the non-dominant representation and wherein, responsive to receiving a user input modifying one of the typeset or the ink input in the combined display, the other of the typeset or the ink input in the combined display is dynamically adjusted to incorporate the modification, wherein the combined display comprises a visual association identifying a link between the dominant representation and the non-dominant representation, wherein the combined display comprises at least one of a flashlight view and a side-by-side view, wherein the providing a combined display comprises scaling the typeset, wherein the scaling proceeds dynamically in response to added ink input, and wherein the combined display visually associates the ink input and the typeset dynamically,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
	
/MAIKHANH NGUYEN/            Primary Examiner, Art Unit 2176